                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
EMR                                                 271 Cadman Plaza East
F#: 2017R00722                                      Brooklyn, New York 11201


                                                    March 27, 2020


By ECF

The Honorable Margo K. Brodie
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:    United States v. Carlos Andres Gallo Rodriguez
                      Criminal Docket No. 17-213 (MKB)

Dear Judge Brodie:

                The government respectfully writes, with the consent of defense counsel, to
request an adjournment of the April 2, 2020 status conference in the above-referenced matter
to a date at least thirty days in the future, in light of ongoing current events and public health
concerns associated with the COVID-19 pandemic. The parties jointly request that the Court
enter an order of excludable delay to permit the parties to continue to engage in plea
negotiations during this time period.

                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                             By:     /s/ Erin Reid
                                                    Erin Reid
                                                    Assistant U.S. Attorney
                                                    (718) 254-6361

cc: Bobbi Sternheim, Esq. (by ECF)
    Clerk of the Court (MKB) (by ECF)
